Citation Nr: 0803870	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease (DDD) of the lumbar spine with 
chronic low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1967 to July 
1971 and from February 1975 to November 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In September 2007, the appellant testified before the 
undersigned Veterans Law Judge at a hearing held at the RO; a 
transcript of that hearing is of record.  During this Board 
hearing, the veteran withdrew his claim for a rating in 
excess of 10 percent for tinnitus and his claim to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's DDD of the lumbar spine with chronic low 
back pain has been manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, and no ankylosis of the thoracolumbar spine.

3.  Medical evidence does not document that the veteran has 
had any qualifying incapacitating episodes due to his lumbar 
spine disability during the previous twelve-month period, or 
that he has had any separately ratable neurological 
manifestation that, combined with the orthopedic 
manifestations, would warrant a higher rating. 


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
no higher, for DDD of the lumbar spine with chronic low back 
pain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, General Rating 
Formula for Diagnostic Codes 5235-5243, DC 5242 and Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as in effect since September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
claim for a higher rating for his DDD of the lumbar spine 
with chronic low back pain, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.



II.  Factual Background

VA outpatient medical records from September 2004 to June 
2006 reflect treatment for the veteran's lower back.  A 
September 2004 VA record reveals the veteran complained of 
pain in his lower back without radiation or radicular 
symptoms.  He found minimal relief with visits to a 
chiropractor and use of electrical nerve stimulation.  He 
also had a prescription for Diclofenac from his primary care 
provider, but used that infrequently.  An examination during 
that visit revealed forward flexion to 80 degrees with some 
relief of pain, and extension to 10 degrees with pain.  
Strength was 5/5 in bilateral upper and lower extremities 
throughout with sensation intact to light touch and pin prick 
throughout.  A magnetic resonance imaging (MRI) scan showed a 
very mild disc bulge at the L5-S1 level.  There was no canal 
or narrowing or nerve root impingement.  Mild degenerative 
changes were consistent with age.  There was no 
spondylolisthesis.  

More recent VA medical records show, in particular, the 
veteran's reaction to various drugs prescribed for his 
chronic back pain.  A February 2005 VA record notes that 
Feldene caused edema of the veteran's lower extremities and 
was discontinued.  A July 2005 VA record reveals that Tylenol 
was not working for his low back pain.

The veteran underwent a VA examination in March 2005.  He 
complained that the pain had worsened in the past three 
years, was confined to the low back, and did not radiate down 
his legs.  Climbing and descending stairs as well as lifting 
objects increased his pain.  His pain improved with rest.  
The veteran told the examiner that his back pain was a 10 at 
all times.  He reported no bladder or bowel disturbances nor 
any weakness or instability in his lower extremities.  He had 
no easy fatigability either.  The report of examination noted 
that the veteran had never been prostrated because his back 
pain.  He was then looking for work and did not use a cane or 
orthosis to walk.  The examiner stated that the veteran was 
able to walk unlimited miles with the pain and was able to do 
his normal daily activities without any difficulty.  On 
physical examination, the veteran was observed with a normal 
gait.  Range of motion was given as: forward flexion from 0 
degrees to 80 degrees; extension from 0 degrees to 30 degrees 
with no pain on extension, but pain with flexion; lateral 
flexion from 0 degrees to 30 degrees bilaterally; and lateral 
rotation from 0 degrees to 40 degrees bilaterally.  Full 
sensation was noted in his lower extremities and his feet, 
and his deep tendon reflexes were symmetric in bilateral 
lower extremities.  The veteran had full strength in his 
quadriceps, hamstrings, tibialis anterior and extensor 
hallucis longus on the left and right.  He had a negative 
straight leg raise bilaterally.  X-rays showed continued 
moderately severe disc space narrowing at the level of L5/S1 
with end-plate sclerosis and osteophyte formation.  
Associated facet degenerative changes also were noted at the 
L5/S1 level.  The examiner's assessment was arthritis of the 
veteran's low back and associated pain.  

In May 2005, the veteran returned for a continuation of his 
VA examination.  He complained that his back pain had 
worsened over the past three years.  The report noted that he 
had been treated by a chiropractor and with electrical nerve 
stimulation.  There were no bowel or bladder disturbances, 
and no weakness in his legs.  Incapacitating episodes were 
noted during the day.  The veteran walked unaided and was 
able to walk long distances.  On physical examination, range 
of motion was: forward flexion to 60 degrees, extension to 30 
degrees, lateral flexion to 40 degrees bilaterally, and 
rotation was to 35 degrees bilaterally.  All range of motion 
deficits were limited by pain, but not necessarily fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner assessed spondylosis and commented that the 
arthritis in the veteran's low back was painful.  He opined 
that the veteran's range of motion limitations were due 
mainly to pain, but less to fatigability from repetitive use 
or weakness.

During his hearing in September 2007, the veteran testified 
that his back hurt continuously, that his back pain was at 
the level of 10 on a 1 to 10 scale, and that his back 
condition was worse and hurt more than 2 to 3 years ago when 
he was last examined (Transcript, pp. 3, 9-10).  He also 
testified that a non-permanent and shooting pain radiated 
from his lower back whenever he lifted anything (Transcript, 
p. 4).  He testified to flare ups every day and said that 
sometimes his legs felt heavy and his feet tingled and he 
felt as if his nerves were dead from his waist down 
(Transcript, pp. 7-8).  He admitted that any bed rest he took 
on account of his back was not discussed with a doctor 
(Transcript, p. 5).  The veteran said that he took aspirin 
and over-the-counter medications to relieve his back pain 
(Transcript, p. 14).


III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is undertaken with consideration of the possibility 
that a different rating may be warranted for different time 
periods. 

Historically, by rating action of January 2003, the RO 
granted service connection for chronic low back pain with 
lumbar DDD and assigned a 10 percent rating under the 
provisions of former 38 C.F.R. § 4.71a, DC 5293 (pursuant to 
which intervertebral disc syndrome (IVDS) is evaluated), 
effective August 13, 1999.  In November 2004, the RO received 
the veteran's current claim for increase.  In the June 2005 
rating action, the RO continued the 10 percent rating under 
the provisions of 38 C.F.R. § 4.71a, DC 5242 (pursuant to 
which degenerative arthritis is evaluated).  

Effective September 26, 2003, the Diagnostic Code for IVDS 
was renumbered as 5243.  However, the criteria for rating all 
spine disabilities, to include both IVDS at DC 5243 and 
degenerative arthritis of the spine at DC 5242, are now set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  The revised criteria provide that IVDS is to 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a rating of 20 percent is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  A 
40 percent rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assignable for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, General Rating Formula for 
Diagnostic Codes 5235-5243 (as in effect since September 26, 
2003).

The veteran alleges entitlement to a rating in excess of 10 
percent for his DDD of the lumbar spine with chronic low back 
pain, now rated under DC 5242.  A review of the record 
reveals that his DDD of the lumbar spine with chronic low 
back pain warrants a 20 percent rating, but no higher.

Under the General Rating Formula, higher ratings than 10 
percent are available for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; ankylosis of the thoracolumbar spine; or 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, DCs 5235-5243 (2007).

The veteran has been found to have forward flexion of the 
thoracolumbar spine from 0 degrees to 60 degrees in his May 
2005 VA examination.  Under the General Rating Formula, that 
range of motion warrants a 20 percent rating for the 
orthopedic manifestation of his lumbar spine disability.  
Granting the veteran the benefit of the doubt, the Board, 
therefore, will increase the rating for the orthopedic 
manifestation of his DDD of the lumbar spine to the next 
higher, or 20 percent level.

Pertinent medical findings from September 2004 to June 2006 
simply do not establish any evidence of, or disability 
comparable to, forward flexion of the thoracolumbar spine of 
30 degress or less, ankylosis of the thoracolumbar spine, or 
unfavorable ankylosis of the entire spine, which would 
entitle the veteran to a rating in excess of 20 percent.

Considering the pertinent findings with respect to the 
veteran's primary orthopedic manifestation-limited motion-
in light of the criteria of the General Rating Formula would 
result in no more than a maximum 20 percent rating, based on 
consideration of the findings shown on the May 2005 VA 
examination---the only medical evidence that provides 
sufficient findings to rate the veteran's disability at 20 
percent, at which time flexion was from 0 to 60 degrees with 
pain.  There also is no evidence that the veteran manifests 
favorable ankylosis of the entire thoracolumbar spine, which 
is the alternative criterion for the next higher 40 percent 
rating under the General Rating Formula. 

There is no evidence of greater limitation of motion since 
the May 2005 VA examination; hence, a higher rating would not 
be warranted for the orthopedic component of this lumbar 
spine disability.

The medical evidence since September 2004 clearly does not 
reflect a basis for more than a 20 percent rating under the 
General Rating Formula.  While, under Note (1) at revised DC 
5235-5243, VA must continue to consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the veteran's service-connected 
lumbar spine disability, such would not be the case here.  

The medical evidence does not support that the veteran has 
any separately ratable neurological manifestation that, 
combined with the orthopedic manifestations, would warrant a 
higher rating.  The Board notes that the September 2004 VA 
medical record cited above showed that the veteran's 
bilateral extremities had sensation intact to light touch and 
pin prick.  The March 2005 VA examiner found full sensation 
in the lower extremities, full strength in the quadriceps, 
hamstrings, tibialis anterior and extensor hallucis longus on 
the left and right, and deep tendon reflexes that were 
symmetric in both lower extremities.  The May 2005 VA 
examiner indicated that the veteran had no weakness in his 
legs.  However, these findings are not indicative of a 
separately ratable disability.  In any event, even if the 
veteran, as he testified, has some radiculopathy that could 
be considered a separately ratable neurological 
manifestation, given its transient nature and symptoms noted, 
no more than a 0 percent (noncompensable) rating would be 
assignable under VA's rating schedule.  

Further, there is no medical evidence that the veteran's 
lumbar spine disability would warrant a higher rating if 
rated on the basis of incapacitating episodes.  During his 
Board hearing, the veteran did not testify to periods of 
physician-ordered bed rest, as the regulatory criteria 
demands.  In addition, the record does not include objective 
evidence otherwise establishing incapacitating episodes.  As 
such, the competent and objective evidence does not support a 
finding that the veteran has incapacitating episodes having a 
total duration of at least four weeks during the past 12 
months, which is warranted for the next higher, 40 percent, 
rating assignable on the basis of incapacitating episodes.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)), to include IVDS 
(see VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the assignment of 
a 20 percent rating properly compensates the veteran for the 
extent of his functional loss due to pain and other factors 
set forth in §§ 4.40 and 4.45.  The Board notes the May 2005 
VA examiner's comments that all range of motion deficits were 
limited by pain, but not necessarily fatigue, weakness, or 
lack of endurance after repetitive use and that the veteran's 
range of motion limitations were due mainly to pain, but less 
to fatigability from repetitive use or weakness.  This is 
indicative of forward flexion to 60 degrees, but this too 
continues to rate the veteran at 20 percent under the 
regulatory criteria.  While repetitive movements reduced 
range of motion, there was no indication in the VA 
examination report that this was indicative of forward 
flexion of 30 degrees or less or of favorable ankylosis of 
the entire thoracolumbar spine, which are necessary for the 
next higher, or 40 percent, rating.  

In any event, the Board points out the record supports an 
assignment of the 20 percent rating based on consideration of 
functional loss primarily due to pain in the back.  As this 
is already contemplated in the assignment of a 20 percent 
rating, it does not provide a basis, alone, for assignment of 
any higher rating.  The Board also notes the General Rating 
Formula provision that provides that the criteria are applied 
with or without symptoms such as pain (whether or not it 
radiates).

There also is no showing that the veteran's DDD of the lumbar 
spine with chronic low back pain has reflected so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher rating on an extraschedular basis pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (as cited in the 
August 2006 statement of the case (SOC)).  Here, the Board 
finds that the veteran's lumbar spine disability has not 
objectively been shown to markedly interfere with his 
employment (i.e., beyond that contemplated in the 20 percent 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of objective 
evidence of any of the factors outlined above, the Board 
finds that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Under the circumstances of this case, and affording the 
veteran the benefit of the doubt, the Board finds that the 
appellant is entitled to a 20 percent rating for his DDD of 
the lumbar spine with chronic low back pain.  


ORDER

Entitlement to a rating of 20 percent, but no higher, for DDD 
of the lumbar spine with chronic low back pain is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


